IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PAUL AMENTO,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2595

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

_____________________________/

Opinion filed December 9, 2014.

Certiorari - Original Jurisdiction.

Paul Amento, pro se, Petitioner.

Mark Hiers, Assistant General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.